Case 1:18-cv-00352-MAC-KFG Document 24 Filed 01/25/21 Page 1 of 1 PageID #: 1185




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 SHAWN AUGUST OLSON,                             §
                                                 §
                Plaintiff,                       §
                                                 §
 versus                                          § CIVIL ACTION NO. 1:18-CV-352
                                                 §
 COMMISSIONER OF SOCIAL                          §
 SECURITY ADMINISTRATION,                        §
                                                 §
                Defendant.                       §
      MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION
               OF UNITED STATES MAGISTRATE JUDGE

          The court referred this matter to United States Magistrate Judge Keith F. Giblin for

 consideration and recommended disposition. Judge Giblin submitted a report recommending that

 the Court grant the plaintiff’s motion for attorney fees under the Equal Access to Justice Act. No

 party has filed objections to the magistrate judge’s report. The Court ORDERS that the Report and

 Recommendation of the United States Magistrate Judge (#23) is ADOPTED. The Court further

 ORDERS that the motion for attorney fees (#19) is GRANTED. The Commissioner of Social

 Security is directed to pay the plaintiff, Shawn August Olson, attorney fees under the Equal Access

 to Justice Act in the amount of $6,698.30 as recommended in Judge Giblin’s report. It is finally

 ORDERED that the Commissioner mail this award to the plaintiff in care of his attorney, Howard

 D. Olinsky, at the attorney’s office address. This award is subject to any beneficial, contractual

 and/or assignment-based interests held by counsel.


              SIGNED at Beaumont, Texas, this 25th day of January, 2021.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE
